Action by a cement mason employed by the City of Hew York to recover, for a designated period, the difference between salary paid to him and the prevailing rate of wages as determined by the Comptroller of the City of Hew York. During the period in question, plaintiff made no notation upon the official payrolls of the defendant to the effect that his salary payments were received under protest, except for a period aggregating 239% days. Order, insofar as appealed from, granting motion of plaintiff for summary judgment to the extent of the sum of $296, and granting the cross motion of defendant for partial summary judgment and dismissing the complaint, except as to such part of plaintiff’s cause of action as entitles said plaintiff to the recovery of the said sum of $296, unanimously affirmed, with ten dollars costs and disbursements. Although municipal employees are within the purview of section 17 of article I of the Hew York State Constitution, that provision does not impair *697the efficacy of section 93e-2.0 of the Administrative Code of- the City of New York. (Finn v. City of New York, 282 N. Y. 153,157.) Present — Close, P. J., Hagarty, Johnston, Lewis and Aldrich, JJ. [182 Misc. 671.]